MCDONALD, J.,
concurring and dissenting. In the first case, the majority affirms the trial court’s judgment upholding an order requiring disclosure of an internal affairs investigation report exonerating a state trooper of police brutality. First, the request for the release of this report was made by an attorney who represents an individual who filed the complaint. There is no evidence of a pattern of such complaints that might require public disclosure in the public interest. Rather, here an attorney is seeking material for a future lawsuit against the trooper.
Second, I also believe that, in these circumstances, the release of the report would “hamper the trooper in the future performance of his . . . duties.” See footnote 7 of the majority opinion. The publication of unfounded charges of such a betrayal of public trust would affect the trooper’s ability to gain public support and respect in carrying out his duties. The cooperation engendered by such respect would be unjustifiably undermined. This would be highly offensive to the reasonable law enforcement officer and an invasion of the trooper’s personal privacy. The report, in my opinion, should not be disclosed.
The second case concerns a complaint filed against a state trooper alleging that he engaged in an affair with the complainant’s wife. In an internal affairs investigation report, the trooper was criticized for exercising poor judgment. The complaint, however, was “not sustained.”
As in the first case, the complainant is seeking disclosure of the report. This case, however, presents a more compelling instance of public concern regarding the trooper’s poor judgment, a factor in continued law enforcement duties. On the other hand, because of the observations in the report, perhaps needless, concern*93ing the trooper’s marriage and friendships, I agree with the majority and the trial court that the report need not be released.